Citation Nr: 0202711	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  96-44 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to May 
1976.  The veteran also had reserve and national guard 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  In pertinent part, that rating 
decision denied entitlement to service connection for a low 
back disorder.  The veteran filed a timely substantive appeal 
in September 1995.  The Board remanded the appeal in May 1999 
to afford the veteran a Board hearing, which he had in 
November 1999.  The RO continued to deny the claim and the 
appeal continued with the Board reviewing the appeal in May 
2000 and remanding it for further evidentiary development.  
The RO has continued to deny the claim and the appeal is once 
again before the Board.

Historically, the initial claim for service connection for a 
low back disorder was filed initially in September 1981.  The 
claim was denied in September 1982 rating action; however, 
the claims folder does not reflect a copy of any notice of 
that determination was mailed to the veteran.  Subsequently, 
when the veteran filed a claim in June 1995, the RO did not 
treat the September 1982 adjudication as a final 
determination.  The Board concurs that, absent evidence of 
notice, the September 1982 determination was not final. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The evidence does not demonstrate that the veteran has a 
current back disability that is causally related to any 
injury or diseases during a period of service; arthritis of 
the back was not present during active service or manifest 
within one year thereafter.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, and the incurrence of osteoarthritis of the 
low back in service may not be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.306, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, (hereafter the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In this regard, the Board concludes 
for the following reasons that there is no indication of the 
existence of any further outstanding and obtainable Federal 
government or other record that could substantiate the claim 
for service connection for a low back disorder. 

As to the dates of reserve or National Guard service, at the 
September 1995 hearing the veteran stated that he was in a 
naval reserve unit in 1976 and 1977 and 1981 to 1982.  He 
further indicated he served in the National Guard in 1977 to 
1978.  The RO sought confirmation of all dates on several 
occasions.  Despite these requests, the service departments 
did not provide comprehensive verification.  On the other 
hand, the record custodians have forwarded all the available 
service medical records from the reported periods of reserve 
or National Guard service.  Moreover, the veteran has not 
reported further relevant injury or disease during a period 
of reserve or national guard service and the additional 
service medical records pertaining to the veteran's status 
after his period of active duty show he repeatedly gave a 
history that his back was normal and the relevant clinical 
evaluations were normal.  Given the specific circumstances of 
this case, including the other clinical evidence of record 
that will be addressed further below, obtaining a precise 
certification of dates of reserve or national guard service 
offers no reasonable prospect of substantiating the claim.  
The available service medical records for this period have 
been obtained and clearly do not support the claim and there 
is no allegation of outstanding records that would support 
the claim.  Thus, confirming the details of dates of reserve 
or National Guard duty could not contribute relevant facts 
material to the issue before the Board.  It would constitute 
a useless expenditure of adjudicative resources with no 
prospect of a benefit to the claimant.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) ("strict adherence [to the 
law] does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of 

the result in a particular case.  Such adherence would result 
in the Court's unnecessarily imposing additional burdens on 
the [Board of Veterans' Appeals] and [the Department of 
Veterans Affairs] with no benefit flowing to the veteran.") 

With respect to the specifically alleged evidence, the Board 
notes that the veteran has stated that he had outpatient 
treatment in October 1974 at the 86th Medical Support 
Battalion, Fort Campbell, Kentucky, but the claims file 
includes no such records.  The Board further notes that the 
RO requested his service medical records from the National 
Personnel Records Center (NPRC) in September 1981, when the 
veteran first filed his claim for service connection for a 
low back disorder.  NPRC responded in November 1981 that the 
records had been flagged and if any more medical records came 
in, NPRC would forward them.  The RO requested records from 
NPRC again in October 1982, specifically advising NPRC that 
the veteran was allegedly seen at Fort Campbell Dispensary 
between June 1974 and April 1976.  NPRC responded that no 
medical records were found, that the record had previously 
been flagged, and that outpatient treatment would be with the 
medical records.   After the May 2000 Board remand, the RO 
contacted the medical facility at Fort Campbell directly.  
Fort Campbell responded, "a search of clinical and 
outpatient record files reveals no records."  Likewise, the 
RO made contact with the other specific service department 
facilities where the claimant alleged treatment.  The 
responses from these facilities showed either that there was 
no record of such treatment, or that the records had been 
forwarded to the NPRC.  Accordingly, the Board finds that it 
is clear that all the available service medical records have 
been obtained and that additional records either do not exist 
or can not be obtained. 

On his original claim, the veteran reported treatment at the 
Knoxville, Iowa, Veterans Administration Medical Center 
(VAMC) and the Long Beach VAMC.  In response to a request 
from the RO, the Knoxville VAMC reported they had no record 
of treatment of the claimant.  

With respect to the treatment at Long Beach VAMC, at the VA 
examination in August 1982, he stated that his treatment at 
Long Beach was for "protein in the urine" and that his 
claimed back disorder had not caused any interference with 
his work.  At an August 1994 outpatient treatment, the 
veteran referred to treatment at Long Beach in the 1980's.  
In a subsequent August 1995 statement specifically itemizing 
post service treatment, the veteran described treatment in 
the 1980's at Long Beach; however, he reported it was for 
nonrelevant disorders.  At a hearing in September 1995, he 
was specifically asked about treatment for his back post 
service and denied VA treatment at Long Beach.  (Transcript 
(T.) p. 14.)  In September 1995, a request was made for all 
Long Beach treatment records from 1982 and the available 
records were associated with the claims folder.  Later, 
records from Long Beach dating back to November 1977 were 
requested and records from October 1977 forward were 
obtained.  Accordingly, with regard to these early VA 
treatment records, the Board finds that the relevant records 
from Knoxville do not exist and that there were no relevant 
records pertaining to the back at Long Beach VAMC from this 
period that have not been obtained; thus a further request 
for records from Long Beach VAMC is not mandated.   As to any 
allegation that a VA medical provider stated that the 
veteran's current back disability is causally related to 
service or a service connected disability, that lay 
recollection is not supported by the actual clinical records.

At the September 1995 hearing, the veteran reported private 
treatment for his back apparently post service.  He reported 
this was through his school district employer at Health Net 
and Pacific Hospital in Long Beach.  The hearing officer 
advised the veteran to submit those records.  (T. pp. 14, 18, 
28-29.)    Subsequently, treatment records from his post 
service employer in the 1980's were obtained and associated 
with the claims folder.  Also at the hearing before the Board 
Member in 1999, the representative indicated that the records 
from the Detroit Receiving Hospital were in the file.  T. pp. 
14-15.

In assessing whether there is any reasonable possibility that 
further development could substantiate the claim, the Board 
must point out that when the veteran underwent service 
physical examinations in June 1976 and September 1976, no 
history of back problems is alleged, nor are any 
abnormalities of the spine noted in the examination reports.  
Likewise, service department examinations in January 1980, 
May 1982 and May 1983 reflect no complaints, statements of 
medical history or findings indicating the presence of any 
back disability.  In fact, such a disability was expressly 
denied.  While the VA examination in 1981 resulted in a 
diagnosis of "lumbosacral strain, chronic," the diagnosis 
was clearly based on the statements of history, as the 
objective findings were almost completely normal.  
Subsequently, when the veteran underwent a VA examination in 
August 1982, X-rays of the low back were interpreted to be 
normal in appearance with only minimal sclerosis along the 
anterior aspect of both sacroiliac articulations.  The 
veteran stated he had no interference with work due to the 
alleged back disability.  The diagnosis was low back strain, 
"history of."  In other words, the only evidence of back 
strain was by "history," not objective findings.  These 
reports fail to demonstrate the presence of any chronic back 
disability by objective findings.  Furthermore, even the 
statements of medical history failed to support a continuity 
of symptoms of a disability.  In light of the repeated 
efforts to obtain the veteran's service medical records and, 
in particular, the records from Fort Campbell, and in light 
of the lack of objective evidence of disability at the time 
of discharge and for years after the veteran was released 
from active duty, the Board concludes that any further 
efforts to obtain the alleged service department records from 
Fort Campbell would be futile and pointless.  Accordingly, 
the RO has secured a complete record and the requirement 
under the VCAA that the RO advise the claimant of how 
responsibilities in developing the record are divided is 
moot.  

The record shows the veteran was awarded disability benefits 
from the Social Security Administration in January 1995.  A 
copy of the favorable decision is of record and demonstrates 
that the disabling conditions did not include a back 
disability.  There is no allegation that evidence that could 
substantiate the claim was before the Social Security 
Administration.  Moreover, in light of the evidence proximate 
to service, there is no prospect that records pertaining to 
the status of the veteran's low back many years after service 
could shed pertinent light on the issue of service 
connection.  Accordingly, there is no reasonable possibility 
that the records of that determination could substantiate the 
claim.  

The May 1996 hearing officer decision itemized in detail the 
efforts to obtain post service treatment records and the 
results of these efforts.  These included records from 
Universal Care Medical Group, Harriman Jones Clinic, St. 
Francis Medical Center, the Detroit Receiving Hospital, the 
St. Mary's Medical Center and an inquiry to Dr. B.  The Board 
finds the RO made adequate efforts to obtain these alleged 
relevant records and has advised the claimant of the results 
of those efforts.  

The RO fully advised the veteran of the rating criteria in 
the May 1995 rating decision and the August 1995 statement of 
the case (SOC).  The hearing officer also advised the 
claimant of evidence required to substantiate the claim.  
Accordingly, the Board finds the claimant clearly has been 
provided adequate notice of the governing legal criteria, the 
evidence necessary to substantiate the claim and the basis 
for the prior determinations denying the benefit sought on 
appeal.

The Board also concludes that a medical examination or 
opinion is not necessary to decide the claim.  There is no 
clinical evidence of a back disability in service and his 
back was reported normal on examinations in June and 
September 1976, immediately after his period of active 
service.  The claimant's statements of medical history of 
persistent symptoms during active service are not consistent 
with the contemporaneous medical evidence, including reports 
of medical history he provided proximate to service that 
indicated he had no back disability.  Current clinical 
findings demonstrating back pathology can not substantiate 
the remote presence of a back disability in service.  Even 
assuming a current back disability is present, there is no 
reasonable possibility that a current medical opinion as to 
its link to service would represent more than pure 
speculation, and the doctrine of reasonable doubt does not 
include pure speculation.  38 C.F.R. § 3.102 (2001).  Absent 
contemporaneous clinical evidence of back pathology in 
service and particularly in light of the normal findings on 
the examinations in 1976 through 1980, the only evidence of 
back pathology in service comprises the claimant's 
recollections.  Those recollections are not simply 
unsupported by the contemporaneous clinical evidence; they 
are contradicted by his statements of medical history 
proximate to the event.  Whether those recollections are 
credible is not a medical but an adjudicative determination.  
Since the Board finds them not to be credible, there is no 
probative evidence of the presence of any back pathology in 
service and thus no foundation upon which to seek a medical 
opinion.


B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to make 
a showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including osteoarthritis (degenerative joint 
disease), becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1131, 1137; 38 C.F.R. 
§§ 3.306, 3.309.

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C. Facts

Service medical records disclose that the veteran underwent 
an enlistment physical examination in January 1973, which was 
negative for any abnormalities of the spine.  The medical 
history was also negative for back problems.  Records from 
the veteran's affiliation with the National Guard reveal that 
the veteran underwent several other service physicals.  He 
underwent an annual physical examination in September 1976, 
and enlistment or re-enlistment examinations in June 1976, 
January 1980, May 1982, and May 1983.  Each of these 
examinations is negative for a medical history or findings of 
a back disorder.

On the veteran's original claim for compensation benefits in 
1981, he reported back pain that began in October 1974.  

The veteran underwent a VA physical examination in December 
1981.  He reported that he was employed as a pipe fitter at 
that time.  The medical history reflected that the veteran 
began having trouble with his back after lifting heavy 
objects.  He reported to sick call at Fort Campbell and was 
treated as an outpatient.  Physical examination revealed 
normal posture and normal gait.  His spine was well aligned.  
The veteran was able to walk on his heels and his toes and 
could squat all the way and return.  He could carry flexion 
of the trunk to 90 degrees; there was good progression of the 
spine and he could touch fingertips to toes.  Lateral flexion 
of the trunk each way could be carried to 30 degrees.  
Rotation of the trunk each way was 40 degrees and extension 
of the trunk could be carried to 20 degrees.  During the 
bilateral simultaneous hip flexion test, 110 degrees resulted 
in low back pain.  Goldthwait, Fabere, Gaenslen, Ober, Ely, 
and Nachlas tests were all negative bilaterally.  There was 
tenderness to percussion over the lumbar spine area.  The 
pertinent diagnosis was lumbosacral strain, chronic.

The veteran underwent a VA physical examination in August 
1982.  The pertinent medical history indicates that the 
veteran strained his back in 1974, while lifting an 
inflatable tent.  The veteran reported that he had very 
little trouble with his back at the time of the examination 
and his back did not interfere with his work.  Physical 
examination demonstrated normal gait.  Flexion of the spine 
was done to 80 degrees with the fingers touching the floor.  
Extension was to 70 degrees, lateral flexion right and left 
to 65 degrees, and rotation to the right and left to 70 
degrees.  X-rays of the lumbosacral spine were interpreted to 
be normal in appearance with minimal sclerosis seen along the 
anterior aspect of both sacroiliac articulations.  The 
pertinent diagnosis was low back strain, history of, no 
residual as revealed by X-ray or examination.

The veteran was seen at a civilian medical facility in 
January 1986 for various complaints, including some low back 
pains.  Physical examination showed that he was minimally 
tender in the low back region.  Neurovascular was intact.  
The pertinent assessment was low back strain.  The veteran 
underwent a physical examination by the Division of Motor 
Vehicles in May 1986, which revealed no back problems; the 
spine had full range of motion. 

Records from the Long Beach VAMC indicate the veteran was 
seen as early as 1977, but over the early years of treatment 
there are no statements of medical history, complaints or 
findings of a back disability.  In 1992 and 1993, the 
claimant complained of back pain with radiculopathy.  A 
statement of medical history in March 1993 contains a 
notation of low back pain with radiculopathy status post 
heavy lifting in "1970's".   The veteran sought treatment 
at a VA medical center on a few occasions in 1994.  In 
January, he complained of low back pain for greater than or 
equal to one year.  The history also indicates that the pain 
radiated to both sides and the front.  X-rays of the 
lumbosacral spine were taken and interpreted to reveal 
degenerative joint disease spurring involving lower thoracic 
and upper lumbar vertebral bodies without other definitive 
abnormalities.  No diagnosis was made.    

In April 1994, the veteran gave a history of back pain for 
ten years of unclear etiology.  The examination indicated no 
tenderness in the back and no edema.  The assessment was back 
pain.  The veteran complained in October 1994 of chronic low 
back pain all across his back for two years.  He stated that 
it was unrelieved by Tylenol or physical therapy.  No 
examination was done; no diagnosis was made.  Statements of 
medical history recorded in outpatient treatment records in 
January and February 1995 indicate a history of shoulder and 
back pain for 10 years.  

The veteran testified at a local personal hearing in 
September 1995.  The pertinent testimony is summarized as 
follows:

The veteran first pulled his back in 1974 around November.  
He was on a deuce and a half, scaling over something in the 
woods and fell as he went over.  He went to the doctor and 
had X-rays done, but they couldn't find anything wrong.  He 
was in pain.  (Transcript (T.) at pg. 13).  He sought 
treatment at sick call after that.  He noticed that when he 
lifted something, his back would lock up and he couldn't 
move.  After that, he would "guard" his back and would not 
lift anything.  He was transferred out of the field to the 
hospital, but that didn't help because he had to lift heavy 
patients.  When he was released from active duty, he went to 
private doctors for treatment of his back.  (T. at pg. 14).  
The VA told him that he had an abnormal curvature of the 
spine.  (T. at pg. 16).  He underwent physical therapy for 
one week and had an ultrasound and all sorts of tests done at 
the VA.  He had no injuries after service.  (T. at pg. 17).

The veteran testified at a travel Board hearing in November 
1999.  The pertinent testimony is summarized as follows:

The veteran and his wife, who was also active duty at that 
time, were riding on a deuce and a half truck when he injured 
his back.  The guy in front of his truck backed into them and 
knocked them off.  This occurred while he was stationed at 
Fort Campbell in 1975.  He had back X-rays done, but they 
didn't help.  He was lifting men two at a time, putting them 
on the truck.  Then he was sent back into the field.  After 
he got off active duty, he was treated by the VA, S.M., and 
private doctors.  (T. at pg. 9).


II.  Analysis

A review of the record fails to reveal a low back disorder in 
service or chronicity of low back manifestations in service 
or for years thereafter.  While the service medical records 
might be incomplete, there is ample evidence of the veteran's 
state of health immediately after he separated.  The record 
includes two physical examinations that the veteran underwent 
within three months after separation.  Neither of these 
examinations reflects any medical history of injury, 
complaint, or diagnosis of a low back disorder.  VA clinical 
records from the 1970's are also conspicuous for the absence 
of low back pathology.  The veteran also underwent physical 
examinations in 1981 and 1982, only five to six years after 
service.  The 1981 examination disclosed minimal symptoms.  
The 1982 examination included X-rays of the lumbosacral spine 
and those X-rays were interpreted to reveal a normal spine 
with minimal sclerosis.  The diagnosis was low back strain, 
but this diagnosis was noted to be only "by history".  The 
veteran, himself, conceded that he had very little trouble 
with his back at that time.  This evidence is overwhelming 
that the veteran had no back disability in service or a 
continuity of symptomatology of back pathology for years 
after service.  

The record also shows that it was not until 1994, some 18 
years after the veteran separated from service, that X-rays 
are interpreted to reveal degenerative joint disease.  The 
Board also notes that although the veteran gives a long 
history of low back pain, that history is inconsistent with 
the contemporaneous clinical records spanning the period of 
service and for years post service.  His history is also 
inconsistent with the history he provided more proximate to 
service of no back disability on a number of occasions.  The 
Board finds that far more weight must be accorded to the 
statements of medical history made proximate to the events in 
question than those provided later and in the context of a 
claim for benefits.  The Board further notes that statements 
of medical history provided on into the 1990's continued to 
conflict concerning the continuity of a back disorder.  While 
one statement recorded in 1983 suggested back pathology 
dating back to lifting in the "1970's", other statements 
dated in the 1990's only indicated a continuity of symptoms 
for 10 years.  In these circumstances, where the clear weight 
of the most probative evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001).

ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

